DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 8/18/2022.  Currently, claims 1-12 are pending.

Claim Objections
Claims 4, 6-8 and 11 are objected to because of the following informalities:
In claim 4, lines 5-6, the claimed limitation “the abnormality in the monitoring subject service” should be changed to “the abnormality related to the monitoring subject service” to correspond with the abnormality related to the monitoring subject service taught in lines 25-26 of claim 1.
In claim 6, lines 5 and 8, the claimed limitation “the execution and communication manifests” should be changed to “the execution manifest and the communication manifest” to correspond with the execution manifest and the communication manifest taught in claim 1, lines 5-6. 
In claim 7, line 4, the claimed limitation “the foregoing monitoring subject service” should be changed to “the monitoring subject service” for consistency with the monitoring subject service taught in claim 1, line 26.
In claim 8, line 6, the claimed limitation “information” should be changed to “the information” to refer to the information from line 5 of the claim. 
In claim 11, line 3, the claimed limitation “with an external apparatus storing” should be changed to “with an external apparatus for storing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5, and claim 12, line 2, recites the limitation "the services”. This is unclear to the examiner if the applicant is referring to the “respective services” from line 3 of the claim, or to additional services. The intention for the limitation may be to refer to the respective services of the preceding limitation. Examiner suggests an amendment to recite, “the respective services” to remain consistent throughout the claimed invention.
Accordingly, claims 1-5, recite the limitations "said service”, “the service”. Examiner suggests an amendment to recite “said respective service”, “the respective service”, respectively, to refer to each of the respective services from line 5 of claim 1.
Claim 2, line 2, recites the limitation "wherein each of the respective execution manifests for the two or more services”. There is insufficient antecedent basis for this limitation in the claim. As the preceding limitation, claim 1, line 5, recites “wherein for each of the services, there are provided an execution manifest”. Examiner suggests an amendment to recite, “wherein the execution manifest for the respective services”.
Claim 2, lines 5-6, 7, 8, 9-10, and 12, recites the limitation "the control apparatuses”. This is unclear to the examiner if the applicant is referring to “two or more control apparatuses” from line 2 of claim 1, or to “specific control apparatuses” from line 21 of claim 1.  Furthermore, in claim 2, line 6, the claimed limitation “a processing circuit” should be changed to “the processing circuit” to refer to the processing circuit taught in line 3 of the claim; in claim 2, lines 7 and 9, the claimed limitation “information” should be changed to “the information” to refer to the information taught in line 6 of the claim; and in claim 2, lines 10-11, the claimed limitation “resource usage information” should be changed to “the resource usage information” to refer to the resource usage information taught in line 3 of the claim.
Claim 2, line 13, recites the limitation “the resources”. As the preceding limitations do not appear to recite “resources”. There is insufficient antecedent basis for this limitation in the claim.
Similarly, claim 3, line 2, recites the limitation "the control apparatuses”. This is unclear to the examiner if the applicant is referring to “two or more control apparatuses” from line 2 of claim 1, or to “specific control apparatuses” from line 21 of claim 1.
Claim 5, line 7, recites the limitation “the case”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8, lines 8-9, recites the limitation “the transferred monitoring subject service”. As the preceding limitations do not appear to recite “a transferred monitoring subject service”. There is insufficient antecedent basis for this limitation in the claim.
Other dependent claims are rejected as being dependent on the rejected base claims.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
A statement of reasons for the indication of allowable subject matter is included in the office action dated 5/18/2022.

Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered and are discussed in detail below.
Applicant's amendments filed 8/18/2022 overcome the objections and the rejections under 35 U.S.C.112 (b) or 35 U.S.C. 112 (pre-AIA ), set forth in the previous Office action, therefore, the objections and the 112 rejections indicated in the previous office action are withdrawn. However, there are new claim objections and 112 rejections with the newly submitted amendments, is made in this office action, refer to the claim objections and the 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456